                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     ROBERT MCNEALLY, AU2324,                            Case No. 21-cv-01161-CRB (PR)
                                   9                      Petitioner,
                                                                                             ORDER TO SHOW CAUSE
                                  10               v.

                                  11     C. KOENIG, Warden,                                  (ECF No. 2)
                                  12                      Respondent.
Northern District of California
 United States District Court




                                  13           Petitioner, a state prisoner incarcerated at the Correctional Training Facility in Soledad,

                                  14   California, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254

                                  15   challenging a conviction and sentence from Contra Costa County Superior Court. He also seeks

                                  16   leave to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915.

                                  17                                             BACKGROUND

                                  18           Petitioner was convicted by a jury of kidnapping for sexual purposes as well as several

                                  19   other sexual offenses and related enhancements. On July 25, 2014, he was sentenced to 82 years

                                  20   to life in state prison.1

                                  21           Petitioner unsuccessfully appealed his conviction and sentence to the California Court of

                                  22   Appeal and to the Supreme Court of California. He also unsuccessfully sought habeas corpus

                                  23   relief from the state courts until the Supreme Court of California denied his final state habeas

                                  24   petition on August 12, 2020.

                                  25           Petitioner filed the instant federal habeas petition on February 17, 2021.

                                  26
                                               1
                                  27           Petitioner’s co-defendant, Derrick Wade, was similarly convicted by the jury but was
                                       sentenced to 100 years to life in state prison. Wade’s pro se petition for a writ of habeas corpus
                                  28   under 28 U.S.C. § 2254 is pending before Judge Donato. See Ware v. Koenig, No. 21-cv-01069-
                                       JD (PR) (N. D. Cal. filed Feb. 11, 2021).
                                   1                                               DISCUSSION

                                   2   A.     Standard of Review

                                   3          This court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                   4   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   5   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                   6          It shall “award the writ or issue an order directing the respondent to show cause why the

                                   7   writ should not be granted, unless it appears from the application that the applicant or person

                                   8   detained is not entitled thereto.” Id. § 2243.

                                   9   B.     Claims

                                  10          Petitioner seeks federal habeas corpus relief by raising ten general claims: (1) the

                                  11   prosecution failed to disclose favorable/impeachment evidence; (2) the trial court erred in ruling

                                  12   that the prosecution had met its discovery and disclosure obligations; (3) the trial court obstructed
Northern District of California
 United States District Court




                                  13   trial counsel’s performance; (4) petitioner was forced to wear restraints in the presence of jurors;

                                  14   (5) the trial court unfairly bolstered the victim’s credibility by giving erroneous jury instructions;

                                  15   (6) the trial court erred when it instructed the jury that the victim could not consent to her

                                  16   movement if she was intoxicated; (7) the trial court erred when it admonished the jury regarding

                                  17   petitioner’s shackling by giving an erroneous jury instruction; (8) the trial court erred in declining

                                  18   to inquire from the jurors who observed petitioner in shackles and heard a deputy district attorney

                                  19   discussing the case; (9) juror misconduct by at least one juror who acknowledged reading a

                                  20   newspaper article about the case; and (10) improper exclusion of expert testimony sought by the

                                  21   defense. Liberally construed, the claims appear arguably cognizable under § 2254 and merit an

                                  22   answer from respondent. See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001) (federal courts

                                  23   must construe pro se petitions for writs of habeas corpus liberally).

                                  24                                              CONCLUSION

                                  25          For the foregoing reasons and for good cause shown,

                                  26          1.       Petitioner’s request to proceed IFP (ECF No. 2) is GRANTED.

                                  27          2.       The clerk shall serve electronically a copy of this order upon the respondent and the

                                  28   respondent’s attorney, the Attorney General of the State of California, at the following email
                                                                                          2
                                   1   address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are available via

                                   2   the Electronic Case Filing System for the Northern District of California. The clerk shall serve by

                                   3   mail a copy of this order on petitioner.

                                   4          3.      Respondent shall file with the court and serve on petitioner, within 60 days of the

                                   5   issuance of this order, an answer conforming in all respects to Rule 5 of the Rules Governing

                                   6   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                   7   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state

                                   8   trial record that have been transcribed previously and that are relevant to a determination of the

                                   9   issues presented by the petition.

                                  10          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  11   court and serving it on respondent within 30 days of his receipt of the answer.

                                  12          4.      Respondent may file a motion to dismiss on procedural grounds in lieu of an
Northern District of California
 United States District Court




                                  13   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                  14   2254 Cases. If respondent files such a motion, petitioner must serve and file an opposition or

                                  15   statement of non-opposition not more than 28 days after the motion is served and filed, and

                                  16   respondent must serve and file a reply to an opposition not more than 14 days after the opposition

                                  17   is served and filed.

                                  18          5.      Petitioner is reminded that all communications with the court must be served on

                                  19   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must also

                                  20   keep the court and all parties informed of any change of address.

                                  21          IT IS SO ORDERED.

                                  22   Dated: May 24, 2021

                                  23                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         3
